 1   JEFFREY T. HAMMERSCHMIDT
     HAMMERSCHMIDT LAW CORPORATION
 2   2445 Capitol Street, Suite 150
     Fresno, CA 93721
 3   Tel: (559) 233-5333
     Fax: (559) 233-4333
 4
     Attorney for Defendant, Alberto Pedraza
 5

 6
                        IN THE UNITED STATES DISTRICT COURT FOR THE
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9                                                  )
     UNITED STATES OF AMERICA,                      )    Case No.: 1:18-CR-00189-LJO
10                                                  )
                    Plaintiff,                      )
11                                                  )    MOTION AND ORDER TO EXONERATE
             v.                                     )    BOND
                                                    )
12                                                  )    Date: TBD
     ALBERTO PEDRAZA
                                                    )    Time: TBD
13                                                  )    Hon. Lawrence J. O’Neill
                    Defendant.
                                                    )
14                                                  )
                                                    )
15

16
             Defendant Alberto Pedraza, by and through his attorney, Jeffrey T. Hammerschmidt,
17
     hereby moves this court for an order exonerating the property bond posted to secure Mr.
18
     Pedraza’s release from custody and for reconveyance of real property in the above-captioned
19   case.
20
             On April 15, 2018, the Court ordered Mr. Pedraza released from custody on conditions of
21
     Pretrial Services, including a $100,000.00 appearance bond secured by real property owned by
22
     Antonia Amezcua, Christina M. Amezcua, and Maurissa N. Amezcua, deed of trust #2018-
23   0112101 which was posted as collateral for the bond. On September 13, 2018, a certified copy of
24   the deed of trust and straight note in the amount of $100,000.00 were received by the court. See

25   Pacer Docket Entry #11.

26           Mr. Pedraza was sentenced on May 20, 2019 with a judgement filed on May 21, 2019.
27   See Pacer Docket Entry # 31. Because this matter is now resolved, Mr. Pedraza requests that the
28                                                   1
     court exonerate the bond previously set by the Court and reconvey title to the real property
 1
     securing said bond to Antonia Amezcua, Christina M. Amezcua, and Maurissa N. Amezcua.
 2

 3   Dated: August 9, 2019                                Respectfully submitted,

 4

 5                                                        /s/ Jeffrey T. Hammerschmidt
                                                          Jeffrey T. Hammerschmidt
 6                                                        Attorney for Defendant,
 7                                                        ALBERTO PEDRAZA

 8

 9                                               ORDER

10
            It is hereby ORDERED, that the bond posted in the above-captioned case be exonerated
11
     and title to the real property securing said bond be reconveyed to Antonia Amezcua, Christina
12
     M. Amezcua, and Maurissa N. Amezcua.
13

14

15   IT IS SO ORDERED.

16      Dated:     August 13, 2019                         /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
17

18
19

20

21

22

23

24

25

26
27

28                                                   2
